DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2020 has been entered.
Response to Amendment
Examiner acknowledges the amendments to the claims received on 8/13/2020 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 8-9 in the filing on 8/13/2020 that the cited prior art does not teach “a table-based task map.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1 filed on 8/13/2020 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10055681. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 1 recites:
Claim 1: One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations, comprising (i.e. One or more computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising [Patent ‘681 claim 1]): 
obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant (i.e. obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant [Patent ‘681 claim 1]), the user input comprising at least one variable (i.e. identifying context [variable] associated with at least one of the user or the smart device [Patent ‘681 claim 1]) providing information for performing one of a plurality of tasks in a… task map (i.e. analyzing the user input to determine an action [Patent ‘681 claim 1] note: see task map below); 
analyzing the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object… task map (i.e. analyzing the user input to determine an action from the plurality of actions and an object from the plurality of objects [Patent ‘681 claim 1] note: see task map below); 
identifying from the plurality of tasks the one task that is associated in the… task map with the at least one of the action and the object (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]) by identifying information in the… task map that matches the at least one action and the object in… the… task map (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]); and 
causing the one task to be at least partly performed by the virtual assistant (i.e. causing the first task to be at least partly performed by the virtual assistant [Patent ‘681 claim 1]).
Patent ‘681 discloses a task map, but does not specifically disclose “a table based task map” nor “in a row of the table based task map.”  
A table-based task map is an obvious variation of a task map.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to store the commands in a rows of a searchable database, or table.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to quickly and efficiently look up a specific command from among many commands.  

Likewise, dependent claim 23 is similar to Patent ‘681 claim 1, dependent claim 24 is similar to Patent ‘681 claim 2, dependent claim 29 is similar to Patent ‘681 claim 3, and dependent claim 30 is similar to Patent ‘681 claim 4, and are also rejected on the ground of nonstatutory double patenting.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10055681. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 31 recites:
Claim 31: A method comprising: under control of one or more computing devices configured with non-transitory executable instructions, causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual (i.e. obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant [Patent ‘681 claim 1]), the user input comprising at least one variable (i.e. identifying context [variable] associated with at least one of the user or the smart device [Patent ‘681 claim 1]) providing information for performing at least one task (i.e. analyzing the user input to determine an action [Patent ‘681 claim 1] note: see task map below); analyzing the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object (i.e. analyzing the user input to determine an action from the plurality of actions and an object from the plurality of objects [Patent ‘681 claim 1] note: see task map below); identifying at least one task that is associated with the at least one of the action and the object (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]) in a... task map by identifying information in the…task map that matches the at least one action and the object in… the… task map (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]); and causing the at least one task to be at least partly performed by the virtual assistant (i.e. causing the first task to be at least partly performed by the virtual assistant [Patent ‘681 claim 1]).
Patent ‘681 discloses a task map, but does not specifically disclose “a table based task map” nor “in a row of the table based task map.”  
A table-based task map is an obvious variation of a task map.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to store the commands in a rows of a searchable database, or table.  


Likewise, dependent claim 32 is similar to Patent ‘681 claim 4, dependent claim 34 is similar to Patent ‘681 claim 13, and are also rejected on the ground of nonstatutory double patenting.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10055681. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 31 recites:
Claim 36: A method, comprising: under control of one or more computing devices configured with non-transitory executable instructions (i.e. under control of one or more computing devices configured with executable instructions [Patent ‘681 claim 14]), causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. causing a conversation user interface to be output on a smart device associated with a user to enable a conversation between the user of the smart device and a virtual assistant [Patent ‘681 claim 14]); analyzing the conversation to determine at least one of an action or an object (i.e. receiving, via the user interface on the smart device, a phrase containing an action and an object [Patent ‘681 claim 14]); identifying a task that is associated with at least one of the action or the object (i.e. identifying, based at least in part on a task map that maps a plurality of actions or a plurality of objects to tasks of the virtual assistant, a first task that is mapped to at least one of the action or the object [Patent ‘681 claim 14]) in a... task map by identifying information in the… task map that matches the at least one action or the object in… the… task map (i.e. identifying, based at least in part on a task map that maps a plurality of actions or a plurality of objects to tasks of the virtual assistant, a first task that is mapped to at least one of the action or the object [Patent ‘681 claim 14]); identifying a variable associated with performance of the task (i.e. identifying a variable for performance of the first task [Patent ‘681 claim 15]); and obtaining a value for the variable by analyzing contextual information that is related to at least one of the conversation (i.e. obtaining a value for the variable by at least one of (i) analyzing contextual information that is related to at least one of the conversation or the user [Patent ‘681 claim 15]).
Patent ‘681 discloses a task map, but does not specifically disclose “a table based task map” nor “in a row of the table based task map.”  
A table-based task map is an obvious variation of a task map.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to store the commands in a rows of a searchable database, or table.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to quickly and efficiently look up a specific command from among many commands.  

Likewise, dependent claim 38 is similar to Patent ‘681 claim 16, dependent claim 39 is similar to Patent ‘681 claim 17, and dependent claim 40 is similar to Patent ‘681 claim 18, and are also rejected on the ground of nonstatutory double patenting.
Claims 23-30, 32-35, and 37-40 are dependent claims and inherit the double patenting issues from their respective independent claims.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 23-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., Patent Application Publication number US 20120265528 A1, (hereinafter “Gruber”), in view of Rogers, Patent Application Publication number US 20100145676 A1 (hereinafter “Rogers”).
Claim 1:  Gruber teaches “One or more non-transitory computer-readable storage media storing computer-readable instructions (i.e. nontransitory machine-readable storage media… to store program instructions [Gruber 0082]) that, when executed, instruct one or more processors to perform operations, comprising: 
obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant (Gruber Figs. 13-15 show conversations between a user and a virtual assistant.  The user’s input is in quotes [Gruber Figs. 13-15, 0183, 0194, 0203]), the user input comprising at least one variable providing information for performing one (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]) of a plurality of tasks (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands)…; 
analyzing the user input (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task) to determine the at least one variable and associating the at least one variable with at least one of an action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and an object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5])…; 
identifying from the plurality of tasks (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands) the one task (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task) that is associated… with the at least one of the action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and the object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5])…; and 
causing the one task to be at least partly performed by the virtual assistant (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed).”
Gruber teaches “performing one of a plurality of tasks” and “associating the at least one variable with at least one of an action and an object” and “identifying from the plurality of tasks the one task”; Gruber is silent regarding “performing one of a plurality of tasks in a table-based task map” and “associating the at least one variable with at least one of an action and an object in a row of the table-based task map” and “identifying from the plurality of tasks the one task that is associated in the table-based task map” and “by identifying information in the table- based task map that matches the at least one action and the object in one row of the table-based task map.”
Roger teaches “obtaining user input that is received at a smart device…, the user input comprising at least one variable (i.e. the input text string [Rogers 0058]… a text string 20 `the quick brown fox jumped over the lazy dog` is to be displayed on two mobile handsets [Rogers 0030] note: each word in the sentence is a variable, as each word is determined for display or not) providing information for performing one of a plurality of tasks (i.e. rules for assigning words a priority [Rogers 0056]) in a table-based task map (i.e. may be implemented in a table look-up method using a data table such as shown in FIG. 8 [Rogers 0056, Fig. 8]); 
analyzing the user input (i.e. if a particular word within a text string is determined… to substantially match the criteria [Rogers 0056]) to determine the at least one variable and (i.e. each data record may include a first data field 35 [Rogers 0056]) and an object (i.e. second data field 36 [Rogers 0056]) in a row of the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8] note: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task); 
identifying from the plurality of tasks (Rogers Fig. 8 column 39 is a plurality of priorities to be assigned) the one task that is associated in the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]) with the at least one of the action (Rogers Fig. 8 Col 35) and the object (Rogers Fig. 8 Col 36) by identifying information in the table- based task map that matches the at least one action and the object in one row of the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]); and 
causing the one task to be at least partly performed (i.e. it may be assigned a priority value of zero [Rogers 0056])…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Roger.  


Claim 23:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “further comprising deriving a value (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]) of the at least one variable (i.e. “him” [Gruber 0183]) of the user input based on the contextual information (i.e. a combination of multiple sources of context [Gruber 0183]).”  

Claim 24:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the action comprises a verb (i.e. “call” [Gruber 0183]) and the object comprises a noun (i.e. “him” [Gruber 0183]).”  

Claim 25:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the one task comprises: 
identifying stored tasks in the task map (speech or text input is processed in steps 100-300 to determine a task [Gruber 0302-0357, Figs. 2-5].  Candidate task interpretations can be ranked based on the context, and which are accepted as above a threshold for consideration.  The context eventually narrows down the considered tasks to one [Gruber 0020-0024]) that are associated with the at least one of the action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and the object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5]); and 
(i.e. component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327]) according to a confidence score (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]) that one of the stored tasks is accurately associated with the at least one of the action (i.e. “call” [Gruber 0324]) and the object (i.e. “her” [Gruber 0324]) associated with the at least one variable (i.e. "call <contact name>" [Gruber 0324]), the one task selected when the confidence score is greater than a threshold value (i.e. they [speech input] are ranked, and which are accepted as above a threshold for consideration [Gruber 0020-0021]).”  

Claim 26:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the task comprises: 
identifying multiple tasks in a task map that are each associated with at least one of the action or the object (i.e. the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]); 
causing the user to be prompted for additional information regarding the multiple tasks (i.e. virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]); and 
obtaining further user input identifying one of the multiple tasks that is to be performed by the virtual assistant (i.e. the user to choose among the matching contacts in the user's address book [Gruber 0193]).”  

Claim 27:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the task comprises: 
identifying multiple tasks in a task map that are each associated with at least one of the action or the object (speech or text input is processed in steps 100-300 to determine a task [Gruber 0302-0357, Figs. 2-5]); 
assigning a score to each of the multiple tasks (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]) based at least in part on information related to at least one of the user or the conversation (i.e. text interpretations 124 generated by speech-to-text service [Gruber 0325]); 
ranking the multiple tasks based at least in part on the scores of the multiple tasks (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]); and 
selecting the one task from the ranked multiple tasks (i.e. if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected [Gruber 0327]).”  

Claim 28:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the task is identified based at least in part on contextual information (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]).”

Claim 29:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the operations further comprise: 
upon identifying the task 
obtaining a value for the variable by at least one of causing the user to be prompted for further user input or analyzing contextual information related to at least one of the user or the conversation (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 30:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the operations further comprise: 
learning information to be associated with the task based at least in part on the conversation between the user and the virtual assistant, the information comprising at least one of the action, the object, or a value of a variable for the task (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 31:  Gruber teaches “A method (i.e. a method [Gruber 0028]) comprising: 
under control of one or more computing devices (i.e. a virtual assistant implemented on an electronic device [Gruber 0014]) configured with non-transitory executable instructions, 
causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. FIG. 12 depicts screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application. In this example, virtual assistant 1002 presents prompt 1251 to the user. In one embodiment, the user can provide spoken input by tapping on microphone icon 1252 [Gruber 0182, Fig. 12-15]);  
obtaining user input that is received at the smart device during the conversation (Gruber Figs. 13-15 show conversations between a user and a virtual assistant.  The user’s input is in quotes [Gruber Figs. 13-15, 0183, 0194, 0203]), the user input comprising at least one variable providing information for performing at least one task (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]); 
analyzing the user input (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task) to determine the at least one variable and associating the at least one variable with at least one of an action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and an object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5]);   
identifying at least one task (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task) that is associated with the at least one of the action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and the object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5])…; and 
causing the at least one task to be at least partly performed by the virtual assistant (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed).”
Gruber teaches “identifying at least one task that is associated with the at least one of the action and the object…”; Gruber is silent regarding “identifying at least one task that is associated with the at least one of the action and the object in a table-based task map by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map.”
(i.e. the input text string [Rogers 0058]… a text string 20 `the quick brown fox jumped over the lazy dog` is to be displayed on two mobile handsets [Rogers 0030] note: each word in the sentence is a variable, as each word is determined for display or not) providing information for performing at least one task (i.e. rules for assigning words a priority [Rogers 0056]); 
analyzing the user input (i.e. if a particular word within a text string is determined… to substantially match the criteria [Rogers 0056]) to determine the at least one variable and associating the at least one variable with at least one of an action (i.e. each data record may include a first data field 35 [Rogers 0056]) and an object (i.e. second data field 36 [Rogers 0056]); 
identifying at least one task (Rogers Fig. 8 column 39 is a plurality of priorities to be assigned) that is associated with the at least one of the action (Rogers Fig. 8 Col 35) and the object (Rogers Fig. 8 Col 36) in a table-based task map by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8] note: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task); and 
(i.e. it may be assigned a priority value of zero [Rogers 0056])…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Roger.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 32:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “wherein the analyzing comprises learning information to be associated with the at least one task to be performed by the virtual assistant based at least in part on the conversation of the virtual assistant with the user, the information comprising at least one of the action, the object and a value of the at least one variable (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 33:  Gruber and Roger teach all the limitations of claim 32, above.  Gruber teaches “wherein the learning comprises: 
identifying input that is received from the user during the conversation (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task); 
determining that one or more criteria are not satisfied to classify the at least one task that was performed by the virtual assistant for the input as accurately identified (i.e. Referring now to FIG. 14, there is shown an example of a screen shot 1451 wherein virtual assistant 1002 is prompting for name disambiguation, according to one embodiment. Here, the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]) in the task map (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands); 
identifying another task (i.e. language interpreter 2770 filters and sorts 232 the top semantic parses as the representation of user intent 290 [Gruber 0347]) that was initiated by the user after the at least one task was performed by the virtual assistant (i.e. input such as "call Herb"… Several sources of context can constrain the set of matching "Herbs", and/or rank and filter them in step 232… For example… Usage history 1072… recently called [Gruber 0342-0343] note: calling Herb again is another task, this time taking the variable “Herb” from usage history or call history); and 
identifying at least one of an action (i.e. “call” [Gruber 0342]) or an object (i.e. “Herb” [Gruber 0342]) of the input to be associated with the another task that was initiated by the user (i.e. language interpreter 2770 filters and sorts 232 the top semantic parses as the representation of user intent 290 [Gruber 0347]).”  

Claim 34:  Gruber and Roger teach all the limitations of claim 32, above.  Gruber teaches “wherein: the information to be associated with the at least one task to be performed comprises at least one of a current conversation history of the user with the virtual assistant, a previous conversation history of the user with the virtual assistant, input of the user that requests that the at least one task be associated with the particular action-object pair, content (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15] Fig. 14 depicts a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”  

Claim 35:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “wherein the learning comprises: identifying a request that is received from the user during the conversation, the request requesting to associate a particular term or phrase with the at least one task (Gruber Fig. 14 shows a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”  

Claim 36:  Gruber teaches “A method (i.e. a method [Gruber 0028]), comprising: 
under control of one or more computing devices (i.e. a virtual assistant implemented on an electronic device [Gruber 0014]) configured with non-transitory executable instructions, 
causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. FIG. 12 depicts screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application. In this example, virtual assistant 1002 presents prompt 1251 to the user. In one embodiment, the user can provide spoken input by tapping on microphone icon 1252 [Gruber 0182, Fig. 12-15]); 
(Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task) to determine at least one of an action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) or an object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5]); 
identifying a task (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task) that is associated with at least one of the action (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) or the object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5])…; 
identifying a variable associated with performance of the task (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]); and 
obtaining a value (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]) for the variable (i.e. “him” [Gruber 0183]) by analyzing contextual information that is related to at least one of the conversation (i.e. a combination of multiple sources of context [Gruber 0183]… the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”
Gruber teaches “identifying a task that is associated with at least one of the action or the object…”; Gruber is silent regarding “identifying a task that is associated with at least one of the action or the object in a table- based task map by identifying information in the table-based task map that matches the at least one action or the object in one row of the table-based task map.”
Roger teaches “identifying a task (Rogers Fig. 8 column 39 is a plurality of priorities to be assigned) that is associated with at least one of the action (Rogers Fig. 8 Col 35) or the object (Rogers Fig. 8 Col 36) in a table- based task map by identifying information in the table-based task map that matches the at least one action or the object in one row of the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8] note: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Roger.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 37:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein the obtaining the value for the variable comprises analyzing the contextual information that is related to at least one of the conversation or the user, the contextual information comprising at least one of a previous conversation between the user and the virtual assistant, preference information indicating a preference of the user, or content output history that identifies content that has been output to the user (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15] Fig. 14 depicts a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”

Claim 38:  Gruber and Roger teach all the limitations of claim 37, above.  Gruber teaches “wherein the obtaining the value for the variable comprises determining that a term or phrase in contextual information corresponds to the value for the variable based on at least one of a word type or category of the term or phrase (examples are given where pronoun type words are identified and correlated to a noun/variable in the current context [Gruber 0018, 0020, 0188]).”  

Claim 39:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein at least one of identifying the task or obtaining the value for the variable includes utilizing a goal-based dialog (i.e. the goal of dialog generation is reducing ambiguity and determining the correct name/variables in conversation between a user and virtual assistant [Gruber 0014, 0024, 0025, 0087, 0183]).”  

Claim 40:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein the virtual assistant is configured for at least one of multi-modal input/out, multi-language communication, or multi- channel communication (i.e. the user can engage in a form of conversational dialog with the assistant using any of a number of available input and output mechanism, such as speech, graphical user interfaces (buttons and links), text entry, and the like [Gruber 0017]).”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to virtual assistants, table lookups, and their UI's. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171